WOODARD, Judge.
Petitioner was convicted of three counts of distribution of cocaine, a violation of La.R.S. 40:967A. He appealed his convictions and sentences. The convictions were affirmed, the sentences were eventually vacated and the case was remanded for resentencing. Petitioner appealed the sentences imposed on resentencing.
While this appeal was pending, defendant died. Thus, the proceeding against him is abated. State v. Stovall, 541 So.2d 1009 (La. App. 3 Cir.1989). However, defendant’s convictions have been affirmed on appeal and are not before this court. State v. Caldwell, 616 So.2d 713 (La.App. 3 Cir.), writ granted in part, denied in part, 620 So.2d 859 (La. 1993). Thus, the defendant’s convictions are not abated ah initio. State v. Morris, 328 So.2d 65 (La.1976).
Accordingly, this appeal is dismissed.